Title: To James Madison from John Graham, 29 July 1816
From: Graham, John
To: Madison, James


        
          
            Dear Sir
            Dept of State 29th July 1816.
          
          Mr Monroe has, I presume, informed you that he had returned into the Country. He was not well when he was here, and as there was little probability of his being able to do any thing immediately with Mr Bagot either in relation to the Fisheries or the Naval armaments on the Lakes he thought it unnecessary to remain. He had several conversations with Mr Bagot on the latter subject and thought at one time that they would agree, but when he put his ideas on Paper that Gentleman intimated some difficulty as to his Powers. These Papers were sent to him informally. I have now the Honor

to send you a Copy of his reply. This was forwarded to Mr Monroe and by his direction I now send it to you. His answer will be sent here by the next Mail and is to be forwarded to you before it is sent to Mr Bagot.
          We have not heared from Mr Crowninshield on the subject of the Fisheries. I now enclose his Letter respecting that from the Dey of Algiers. If Mr Gelston does not succeed in getting it translated in Newyork we can get it done in Baltimore as there is a Gentleman there now who understands both the Turkish and the Arabic. He came to this Country recently with a Genl Mina, who sent him here to offer his services in translating this Letter. I have written to Mr Gelston to request that the Letter from the Dey may be immediately returned to the Dept. and stated the reason for doing so. We may therefore expect in a few days either with or without a translation.
          Mr Coles arrived here on the afternoon of Saturday & set off this Morning to see Mr Monroe who will I presume not detain him, as he had nearly prepared his Letter for Mr Harris before he left this. The Papers which are to go with it are ready.
          With the exception of a few days the weather has been very pleasant and remarkably cool for the season; but as we have had some fine Rains and now & then a warm Sun, the Corn looks well. With the greatest Respect I am Dear Sir Your Mo Obt Sert
          
            John Graham
          
        
        
          Your Letter to Mr Dallas was received this Mong and will be forwarded on to him as the Secy of State is not here.
        
      